DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed 1/6/2022.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cliff (US PAT No. 5,815,726).
Regarding claim 1, Cliff teaches an integrated circuit (see Fig. 3), comprising: 
an array of circuit tiles (an array of LAB 200) comprising circuitry configured to perform a data operation (LAB 200 performs logic functions, see col. 2, lines 33-35); 
an interconnect (interconnect comprising of 310, 320, 330 providing coupling to 200) coupling the circuit tiles in the array, the interconnect including interconnect tiles (interconnect tiles comprising 310, 320, 330) each having a plurality of connections that include at least a first connection to a respective one of the circuit tiles (connection to LAB 200)  and multiple connections to multiple other interconnect tiles (multiple connection to other 310, 320, 330); and 
a plurality of local crossbars (plurality of connection 400 in each of 310, see Fig. 4A and 4B) in each of the interconnect tiles, the plurality of local crossbars coupled to form a non-blocking crossbar (400 provides direct connection of signals received 210a, 210b, 220a, and 
Regarding claim 2, Cliff teaches the integrated circuit of claim 1, wherein the plurality of connections of each interconnect tile includes north, east, south, and west connections to respective north, east, south, and west interconnect tiles (connections of 310, 320, 330 includes 220a being north, 220b being south, 210b being west, 210a being east).
Regarding claim 3, Cliff teaches the integrated circuit of claim 1, wherein the plurality of connections of each interconnect tile includes a connection to an adjacent interconnect tile (connections between  310, 320, 330) and a connection to a non-adjacent interconnect tile (connections between 310 on the far left to 310 on the far right side, i.e. non-adjacent in Fig. 3).
Regarding claim 4, Cliff teaches the integrated circuit of claim 1, wherein the plurality of local crossbars are configured to remove connections that reverse direction through the non- blocking crossbar (when 400 is configured to remove connection between 220a to 220b, based on the multiplexer, a reverse direction, i.e. from 220b to 220a is also removed based on the configuration, see col. 9, lines 6-33).
Regarding claim 5, Cliff teaches the integrated circuit of claim 1, wherein the plurality of local crossbars are configured to route all combinations of signals through the local crossbars but only to arbitrary output pins rather than all output pin permutations (plurality of 400 in 310 provides routing all combination of signals at 220 and 210 to based on arbitrary setting of multiplexer programming, see col. 9, lines 34-44)
Regarding claim 8, Cliff teaches the integrated circuit of claim 1, wherein the array of circuit tiles comprise programmable logic of the integrated circuit (PLD 121 in Fig. 1, see Abstract).
Regarding claim 9, Cliff teaches the integrated circuit of claim 1, further comprising: configuration memory (105 stores programs for programmable logic device, see col. 3, line 46 - col. 4, line  18) configured to program the array of circuit tiles and the interconnect.
Allowable Subject Matter
Claims 10 and 21-30 are allowable over the prior art of record.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  one of ordinary skill in the art would not have been motivated to modify the teaching of Cliff to further includes, among other things, the specific of each of the plurality of local crossbars comprising handshaking circuitry for asynchronous communication between inputs of the local crossbar and outputs of the local crossbar (claim 6), and the specific of each of the interconnect tiles comprising a local crossbar including handshaking circuitry for asynchronous communication, wherein the handshaking circuitry is configured to perform asynchronous handshaking so that one input signal to the local crossbar can fan-out to be output simultaneously at multiple outputs of the local crossbar (claim 10).

Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

James Cho
Examiner, Art Unit 2844
	
/AMY COHEN JOHNSON/             Supervisory Patent Examiner, Art Unit 2844